Citation Nr: 0737971	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-41 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1969 to September 
1971.  The veteran died in March 2003.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003  rating decision.  


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in March 2003 and lists the immediate cause of death as lung 
cancer.  

2.  The veteran was not service-connected for any 
disabilities during his lifetime.

3.  Lung cancer was not present in service or for over three 
decades after service discharge, and the preponderance of the 
evidence is against a finding that lung cancer was related to 
service, including exposure to herbicides; or that the 
veteran's cause of death was related to his period of active 
service.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2003, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the appellant of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the appellant was expected to provide.  The appellant 
was essentially instructed to submit any evidence in her 
possession that pertained to her claim.  

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The duties to 
notify and assist have been met.

Analysis

The appellant asserts that the cause of the veteran's death 
was related to his active service.  Specifically, she 
contends that he was exposed to Agent Orange while stationed 
in Korea which led to the cause of his death.  

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a). A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the veteran died in March 2003.  The 
Certificate of Death lists the immediate cause of the 
veteran's death as lung cancer.  At the time of his death, he 
was not service-connected for any disabilities.  Because the 
veteran was not service-connected for lung cancer during his 
lifetime, it is necessary to determine whether service 
connection should have been established for this disability.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  If the veteran was 
exposed to an herbicide agent during service, respiratory 
cancers (cancer of the lung, bronchitis, laryngitis or 
trachea) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. 
§ 3.309(e).  However, as indicated above, notwithstanding the 
foregoing, regulations provide that service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea.  DOD 
defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply. See MR21-1MR, Part IV, Chapter 
2, Section C.

Initially, the Board notes that the veteran did not have 
Vietnam service nor is the appellant claiming such, and is 
therefore not afforded the presumption of Agent Orange 
exposure while serving in Vietnam during the Vietnam era.  
Instead, the appellant contends that the veteran was exposed 
to herbicides while stationed in Korea.  Service personnel 
records show that the veteran was assigned to the United 
States Army Pacific Korea from October 1969 to September 
1971, which is outside the timeframe set forth by DOD noted 
above.  Additionally, the National Personnel Records Center 
(NPRC) reported in May 2003 that there were no records 
showing that the veteran was exposed to herbicides.  
Therefore, while presumptive service connection maybe granted 
for lung cancer due to herbicide exposure, such a basis is 
not warranted in this case as there is no evidence that the 
veteran was exposed to herbicides in Korea during the 
recognized period.  

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Service medical records are silent for any findings of lung 
cancer.  In fact, an August 1971 chest x-ray report noted no 
significant abnormalities and the examination report at 
service discharge noted a normal lung and chest evaluation.  
The first indication of lung cancer in the claims folder was 
in July 2002.  It was also noted at this time that the 
veteran had smoked one and half packs of cigarettes for 
thirty years.  In any case, lung cancer was noted over three 
decades post-service discharge.  The lengthy period without 
treatment and lack of documented evidence of continuity of 
symptomatology weighs against the claim.  Additionally, there 
is no competent medical evidence that lung cancer is related 
to service.  

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's claim because there is no evidence 
of lung cancer in service or for over three decades following 
service.  Thus, while there was evidence of lung cancer at 
the time of the veteran's death, there is no true indication 
that that it is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of lung cancer in service or until 
several decades post-service discharge, any opinion relating 
lung cancer to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant is competent 
to attest to her observations of the veteran's lung cancer.  
Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
she is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of the 
veteran's cause of death (i.e. that the veteran developed 
lung cancer as a result of service, including due to 
herbicide exposure while stationed in Korea) because she does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The preponderance of the evidence is against finding that the 
veteran's cause of death was incurred in or is otherwise 
related to service, including herbicide exposure, and the 
claim must be denied. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


